DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner notes that the arguments with respect to the double patenting rejection are not directed to the cited patent 10,403,764. The amendment overcomes the double patenting rejection, the arguments are not considered persuasive as the claim cited on page 6 of the applicants response is not the claim from the cited patent.

Allowable Subject Matter
Claim 15 – 22 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach or fairly render obvious a first transistor having an oxide active layer and a second transistor having a silicon active layer, wherein the gate, source, and drain electrodes of both transistors are formed of the same material and on the same layer, an intermediate insulation layer covering the oxide active layer and the silicon active layer, and on which the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are disposed, in combination with the other limitations of the claims.
The closest prior art, Kwon et al. (9,406,705) teaches an oxide transistor and a silicon transistor with electrodes on different layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624